Title: To George Washington from William Livingston, 9 April 1778
From: Livingston, William
To: Washington, George



Dear Sir
Princeton [N.J.] 9th April 1778

Since I had the honour of writing to your Excellency on the 4th instant, I received a Petition from several respectable Inhabitants of some of the lower Counties in this State, a Copy of which I inclose you. As it is impossible for me, considering the State of our Militia, to afford them any effectual relief, I thought it proper to make your Excellency acquainted with their unhappy Condition, that if possible you might order them such additional Troops as might induce the well-affected to repair to, which would be a mean of collecting a larger body of Militia than is likely to be raised any other way. If however your Excellency should think the measure improper, I shall not hesitate a moment to ascribe it to the impracticability of carrying it into execution consistant with your own Situation. At all events I thought it my duty to lay the State of those counties before you, which I believe is described in its true colours, and without any exaggeration.
I also transmit to your Excellency Collo. Mawhoods Summons to Collo. Hands, with the answer of the latter, and a number of Prisoners agreable to the inclosed List.
I had a conference with Collo. Moyland on the Subject of some of the light horse being sent to recruit in the Counties below. The Collo. seems to think them unfit for service. Indeed I believe most of them incapable of any considerable duty. But I also think they would fare so much better in those parts as would be a full equivalent for their additional fatigue, not to say that I doubt much whether the Service they would be obliged to do with the same fare, would injure them more than their being on full gallop whenever they are mounted here. The Men are enough to ruin all the horses in the Country; and unless they are severely punished for their unmerciful ⟨mutilated⟩ of those generous Animals, I question whether the horse will be in better case a month hence than they are at present. I am with great Respect your Excellency’s most humble Servt

Wil: Livingston



P.S. Bankson went from hence to head Quarters the 29 of March, the very day I employ’d a man to watch him.
The Prisoners above mentioned will set off today.

